In an action, inter alia, pursuant to REAFL article 15 to determine the rights of the parties to certain real property, the plaintiff appeals from an order of the Supreme Court, Kings County (Schack, J.), dated January 26, 2007, which granted the defendant’s motion pursuant to CFLR 3126 to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The nature and degree of the penalty to be imposed pursuant to CFLR 3126 lies within the sound discretion of the trial court (see Kihl v Pfeffer, 94 NY2d 118, 122-123 [1999]). The striking of a pleading may be appropriate where there is a clear showing that the failure to comply with discovery demands is willful or contumacious (see Devito v J & J Towing, Inc., 17 AD3d 624 [2005]). The willful or contumacious character of a party’s conduct can be inferred from the party’s repeated failure to respond to demands and/or to comply with discovery orders (see McArthur v New York City Hous. Auth., 48 AD3d 431 [2008]). Contrary to the plaintiffs contentions, the willful or contumacious character of the conduct at issue could be properly inferred by the court from her repeated failures to comply with the defendant’s discovery demands and the court’s discovery orders *976to provide certain disclosure without an adequate excuse (id.). Skelos, J.E, Ritter, Florio and Dickerson, JJ., concur.